Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via telephone with Applicants representative James LaBarre on 03/26/2021.
The application has been amended as follows: 	The Title has been amended to read as:FAULT TOLERANT MULTILEVEL MODULAR POWER CONVERSION DEVICE  	Regarding claims 2, 5, 7, 12, 13, 14, 15, 16, 17, 18, and 19, the claims are amended so the claims would read as follows.2.    The power conversion device according to claim 1, wherein the first control command and the second control command are transmitted to each of the sub modules at [[each]] a first period, and a series of operations by the selector and the PWM controller of each of the sub modules is performed at [[each]] a second period shorter than the first period.5.   The power conversion device according to claim 1, wherein the drive command includes a synchronization command for synchronizing respective operations of the sub modules, each of the sub modules further includes a timing corrector to correct a synchronization timing used for the PWM controller, and when the selector switches a system that controls operation of each of the sub modules from the first system to the second system, the timing corrector gradually shifts a synchronization timing used for the PWM controller toward a synchronization timing of a the synchronization timing of the second synchronization command included in the second control command.7.    The power conversion device according to claim 1, wherein the power conversion circuitry includes: a high-potential-side DC terminal and a low-potential-side DC terminal that are connected to the DC circuit; and a plurality of leg circuits corresponding to respective phases of the AC circuit and connected in parallel with each other between the high-potential-side DC terminal and the low-potential-side DC terminal, the plurality of leg circuits each include: a connecting part connected electrically to a corresponding phase of the AC circuit; an upper arm including a first multiple sub modules among the plurality of sub modules, the first multiple sub modules being connected in series to each other between the connecting part and the high-potential-side DC terminal; and a lower arm including a second multiple sub modules among the plurality of sub modules, the second multiple sub modules being connected in series to each other between the connecting part and the low-potential-side DC terminal, and the drive command includes an output voltage command value for the upper arm, and an output voltage command value for the lower arm.12.   The power conversion device according to claim 2, wherein the drive command includes a synchronization command for synchronizing respective operations of the sub modules, each of the sub modules further includes a timing corrector to correct a synchronization timing used for the PWM controller, and when the selector switches a system that controls operation of each of the sub modules from the first system to the second system, the timing corrector gradually shifts a synchronization timing used for the PWM controller toward a synchronization timing of a second synchronization command, based on a time difference between a synchronization timing the synchronization timing of the second synchronization command included in the second control command.13.   The power conversion device according to claim 3, wherein the drive command includes a synchronization command for synchronizing respective operations of the sub modules, each of the sub modules further includes a timing corrector to correct a synchronization timing used for the PWM controller, and when the selector switches a system that controls operation of each of the sub modules from the first system to the second system, the timing corrector gradually shifts a synchronization timing used for the PWM controller toward a synchronization timing of a second synchronization command, based on a time difference between a synchronization timing of a first synchronization command included in the first control command and [[a]] the synchronization timing of the second synchronization command included in the second control command.14.   The power conversion device according to claim 4, wherein the drive command includes a synchronization command for synchronizing respective operations of the sub modules, each of the sub modules further includes a timing corrector to correct a synchronization timing used for the PWM controller, and when the selector switches a system that controls operation of each of the sub modules from the first system to the second system, the timing corrector gradually shifts a synchronization timing used for the PWM controller toward a synchronization timing of a second synchronization command, based on a time difference between a synchronization timing of a first synchronization command included in the first control command and [[a]] the synchronization timing of the second synchronization command included in the second control command.a first multiple sub modules among the plurality of sub modules, the first multiple sub modules being connected in series to each other between the connecting part and the high-potential-side DC terminal; and a lower arm including a second multiple sub modules among the plurality of sub modules, the second multiple sub modules being connected in series to each other between the connecting part and the low-potential-side DC terminal, and the drive command includes an output voltage command value for the upper arm, and an output voltage command value for the lower arm.16.    The power conversion device according to claim 3, wherein the power conversion circuitry includes: a high-potential-side DC terminal and a low-potential-side DC terminal that are connected to the DC circuit; and a plurality of leg circuits corresponding to respective phases of the AC circuit and connected in parallel with each other between the high-potential-side DC terminal and the low-potential-side DC terminal, the plurality of leg circuits each include: a connecting part connected electrically to a corresponding phase of the AC circuit; an upper arm including a first multiple sub modules among the plurality of sub modules, the first multiple sub modules being connected in series to each other between the connecting part and the high-potential-side DC terminal; and a lower arm including a second multiple sub modules among the plurality of sub modules, the second multiple sub modules being connected in series to each other between the connecting part and the low-potential-side DC terminal, and the drive command includes an output voltage command value for the upper arm, and an output voltage a first multiple sub modules among the plurality of sub modules, the first multiple sub modules being connected in series to each other between the connecting part and the high-potential-side DC terminal; and a lower arm including a second multiple sub modules among the plurality of sub modules, the second multiple sub modules being connected in series to each other between the connecting part and the low-potential-side DC terminal, and the drive command includes an output voltage command value for the upper arm, and an output voltage command value for the lower arm.18.    The power conversion device according to claim 5, wherein the power conversion circuitry includes: a high-potential-side DC terminal and a low-potential-side DC terminal that are connected to the DC circuit; and a plurality of leg circuits corresponding to respective phases of the AC circuit and connected in parallel with each other between the high-potential-side DC terminal and the low-potential-side DC terminal, the plurality of leg circuits each include: a connecting part connected electrically to a corresponding phase of the AC circuit; an upper arm including a first multiple sub modules among the plurality of sub modules, the first multiple sub modules being connected in series to each other between the connecting part and the high-potential-side DC terminal; and a lower arm including a second multiple sub modules among the plurality of sub modules, the second multiple sub modules being connected in series to each a first multiple sub modules among the plurality of sub modules, the first multiple sub modules being connected in series to each other between the connecting part and the high-potential-side DC terminal; and a lower arm including a second multiple sub modules among the plurality of sub modules, the second multiple sub modules being connected in series to each other between the connecting part and the low-potential-side DC terminal, and the drive command includes an output voltage command value for the upper arm, and an output voltage command value for the lower arm.
Reasons For Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a first relay device and a second relay device to transmit the first control command and the second control command respectively to each of the sub modules, wherein the first control device and the second control device receive, from a predetermined external device, instruction information indicating either a first system or a second system, as a system that controls operation of each of the sub modules, wherein the first system includes the first control device and the first relay device, and the second system includes the second control device and the second relay device, each of the first control command and the second control command includes: a drive command for driving a switching element included in each of the sub modules; abnormality determination information indicating whether abnormality is present in a control device; and the instruction information, each of the sub modules includes: a PWM controller to perform PWM control for the switching element; and a selector to select either the first system or the second system, based on the abnormality determination information and the instruction information that are included in each of the first control command and the second control command, the selector selects the second system as a system to control operation of each of the sub modules, in response to occurrence of abnormality to the first control device that is detected based on the abnormality determination information of the first control command, even when the instruction information indicates the first system, and the PWM controller performs PWM control for the switching element in accordance with the drive command included in the second control command for the selected second system.”.	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYE-JUNE  LEE/
Examiner, Art Unit 2838

/KYLE J MOODY/Primary Examiner, Art Unit 2838